Citation Nr: 1514467	
Decision Date: 04/03/15    Archive Date: 04/09/15

DOCKET NO.  14-27 833A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to a total disability rating based on individual unemployability (TDIU).

2.  Entitlement to an effective date earlier than May 16, 2014, for the grant of special monthly compensation (SMC) based on the need for aid and attendance.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran, his spouse, and R. W.

ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel


INTRODUCTION

The appeal has been advanced on the Board's docket.  38 C.F.R. § 20.900(c).

The Veteran served on active duty from October 1967 to September 1969.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a January 2011 rating decision of the Oakland, California, Regional Office (RO) of the Department of Veterans Affairs (VA). 

The Veteran testified at a hearing before the undersigned Veterans Law Judge in March 2015.  He submitted additional evidence and waived review of the evidence by the RO.  See 38 C.F.R. § 20.1304(c) (2014).  Waiver of RO review of the additional evidence is also presumed given the date of the Veteran's substantive appeal.


FINDINGS OF FACT

1.  The Veteran submitted claims of entitlement to TDIU and SMC based on the need for aid and assistance on August 2, 2007.

2.  During the pendency of the appeal, the Veteran's service-connected disabilities, have been collectively rated at, at least 70 percent, one of which rated over 40 percent.

3.  It is factually ascertainable that the combined effect of the Veteran's service-connected disabilities have precluded him from securing and following a substantially gainful occupation since November 4, 2009.

4.  It is factually ascertainable that the Veteran's service-connected disabilities have prevented him from attending to the needs of nature, caring for himself, or protecting himself from the hazards of his environment since November 4, 2009.


CONCLUSIONS OF LAW

1.  The criteria for the grant of TDIU from November 4, 2009, but no earlier, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.16 (2014).

2.  The criteria for the grant of SMC based on the need for aid and attendance from November 4, 2009, but no earlier, have been met.  38 U.S.C.A. §§ 1114(l), 5107, 5110(b)(2) (West 2014); 38 C.F.R. §§ 3.102, 3.400(o)(2), 3.401(a), 3.350(b) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).  A standard September 2010 letter satisfied the duty to notify provisions for both claims.  In any case, ss to the claim for entitlement to an earlier effective date for SMC, the appeal arises from a disagreement with the initially assigned effective date after SMC based on the need for aid and attendance was granted.  Once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice is no longer required because the claim has already been substantiated.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).  The Veteran's service treatment records have been obtained.  Post-service VA and private treatment records have also been obtained.  The Veteran has been provided VA medical examinations in connection with his claims.  Most recently, the Veteran was provided a VA medical examination in May 2014.  The examination, along with the expert medical opinion, is sufficient evidence for deciding the claims.  The report is adequate as it is based upon consideration of the Veteran's prior medical history and examinations, describes his disabilities in sufficient detail so that the Board's evaluation is a fully informed one, and contains a reasoned explanation.  Thus, VA's duty to assist has been met.

TDIU

The Veteran seeks entitlement to a TDIU.  In March 2015, he, his wife, and his caretaker testified that he has been unable to work or care for himself since 2000.  The Veteran's wife testified that the Veteran has not been able to drive since 2005.

A TDIU rating may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

The Veteran is currently rated totally disabled.  Additionally, since February 2004, the Veteran has been service connected for peripheral vascular disease of the left lower extremity (30 percent disabling), peripheral vascular disease of the right lower extremity (30 percent disabling), and diabetes mellitus (20 percent disabling), which were collectively rated at 70 percent.  Notably, for the purposes of a TDIU claim, the Veteran's peripheral vascular disease of the left and right lower extremities is considered one disability because it affects both lower extremities.  See 38 C.F.R. § 4.16(a)(1).  Applying the bilateral factor, the Veteran's peripheral vascular disease exceeds 40 percent.  See 38 C.F.R. §§ 4.25, 4.26 (2014).  Accordingly, the schedular criteria for TDIU have been met since February 2004.  Even so, it must be found that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities. 

In 1999, the Veteran was diagnosed with diabetes mellitus and began suffering from peripheral vascular disease with cellulitis.  See, e.g., Dr. Leo records (June 22, 1999).  The peripheral vascular disease caused severe leg swelling that did not improve.  See VA examination (Apr. 2005).

On February 23, 2005, the Veteran filed a claim of service connection for diabetes mellitus, peripheral vascular disease, erectile dysfunction, hypertension, and retinopathy.  The Veteran stated that "[d]ue to my deteriorating health I am considering no longer working.  I am unable to perform 99% of my physical duties due to problems associated with diabetes type II."   

At an April 2004 VA examination, the Veteran reported blurred vision, skin lesions infections, impotence, urinary frequency and nocturia.

On May 10, 2005, Dr. Fong, the Veteran's primary care physician, reported that the Veteran had diabetes mellitus, peripheral vascular disease, hypertension, and sleep apnea.

At a May 2005 VA psychiatric examination, the Veteran reported that he owned a plumbing company.  He explained that while he no longer worked as a plumber, he was able to run the business from home: answering the phone and directing dispatches.

On September 5, 2005, Dr. Wong opined that the Veteran's hypertension was due to his PTSD.

At a September 2005 VA examination, the Veteran reported that "he still manages his plumbing company but he has to hire other people to perform the job.  He mostly answers the telephone and schedules the visits."  The examiner noted that peripheral vascular disease limited the Veteran's ability to walk.

On July 30, 2007, Dr. Fong, opined that morbid obesity, marked leg edema, and diabetes mellitus made it difficult for the Veteran to perform activities of daily living independently.  However, Dr. Fong reported that the Veteran was able to live at home and leave home without assistance; that he could walk; that he was able to handle his finances; that he was able to protect self from hazards of his environment; and that he could bathe, feed, and groom himself.

On August 2, 2007, the Veteran submitted a claim for TDIU, reporting that he had been unable to work fulltime due to his service-connected diabetes since 2004.  The Veteran reiterated this in another October 2007 TDIU application.

At an August 2007 VA psychiatric examination, the Veteran reported a continuation of the occupational duties he reported during the May 2005 and September 2005 VA examinations.

Significantly, on November 4, 2009, B.W. reported that the Veteran's diabetes mellitus and peripheral vascular disease had worsened to the point that he was unable to work in any field, including plumbing.  B.W. asked Dr. Fong to verify this level of impairment.  Shortly thereafter, Dr. Fong agreed that the Veteran was medically incapable to work as a plumber or any other vocational occupation due to his diabetes mellitus and peripheral vascular disease.  See Dr. Fong records (Nov. 16, 2009 & Sept. 9, 2010).

In September 2010, a VA examiner reported that the Veteran's diabetes mellitus caused drowsiness; that his hypertension caused lack of stamina, weakness, and fatigue; and that his peripheral vascular disease caused decreased mobility, lack of stamina, weakness and fatigue, and decreased strength in the lower extremities.  The examiner also reported that the Veteran had shortness of breath on getting up from his chair and that he was unable to walk more than a few steps.  The examiner noted that diabetes mellitus and peripheral vascular disease precluded any chores, shopping, or traveling more than one hour.  The examiner concluded that, while most of the Veteran's activities were limited by weight gain, it was difficult to determine how much of the limitation was due to peripheral vascular disease.

The Board notes that where, as here, it is not possible to separate the effects of service-connected and nonservice-connected disabilities, such effects should be attributed to the service-connected condition.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).

In October 2010, a VA examiner opined that the Veteran's PTSD caused occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

Also in October 2010, the Veteran's daughter and son-in-law detailed the functional impact of the Veteran's service-connected disabilities.  They explained that the Veteran's legs oozed fluid and were extremely swollen, so much so that he could not wear shoes or stand.  They also reported that the Veteran lived on the first floor of his home because he was unable to climb stairs.  As a result, he was unable to bathe because he could not reach the second floor bathroom.  They also reported that the Veteran became very depressed and angry about his inability to move and do things for himself.  

In October 2010, the Veteran explained that his wife ran the family plumbing business and that he has been unable to do any physical work since 2005.

In consideration of the evidence of record, and based on the facts found, the Board finds that it is factually ascertainable that the combined effect of the Veteran's service-connected disabilities have precluded him from securing and following a substantially gainful occupation since November 4, 2009.

Initially, the Board notes that the Veteran has been self-employed as a plumber since 1995.  See Statement (Oct. 25, 2010).  In the early 2000s, the Veteran's disabilities forced him to step back from plumbing work and run his plumbing business.  See VA examinations (May and Sept. 2005).  Eventually the Veteran's wife began running the business; however, as late as August 2007, the Veteran continued to work from home: answering calls and dispatching plumbers.  See Statement (Oct. 25, 2010); VA exam. (Aug. 2007).  At that time, the Veteran's primary care physician specifically found that he was able to walk, bathe, leave his home without assistance, and handle finances.  See Dr. Fong record (Aug. 2, 2007).

In consideration of the evidence of record, including B.W.'s statement and Dr. Fong's subsequent evaluations, the Board finds that the date of November 4, 2009 marked an increase in the severity of the functional effect of the Veteran's service-connected disabilities.  Hypertension, diabetes mellitus, and peripheral vascular disease limited the Veteran's mobility to the point that he could not take more than a few steps, and thus, could no longer reach the upstairs bathroom to bathe himself or leave home alone.  See Statement from son-in-law (Oct. 2010); see also VA treatment record (Dec. 6, 2013) (showing that the Veteran had not been upstairs in his house in the past three years).  His disabilities also manifested symptoms of drowsiness, lack of stamina, weakness, and fatigue.  The Board finds that November 4, 2009, marks the first time when it is factually ascertainable that the combined effect of the Veteran's service-connected disabilities increased to produce unemployability.

Considering the testimony of the Veteran, his wife, and his caregiver, the Board finds that prior to November 4, 2009, the Veteran was equipped with the education and work experience needed to obtain and maintain a sedentary, administrative position at a plumbing company similar to that which he held at his own plumbing company.  Significantly, the medical evidence of record shows that Veteran's disabilities had not yet precluded his ability to bathe and leave the house.  See Dr. Fong (Aug. 2, 2007).  Thus, considering the Veteran's education and work experience, the Board finds that service-connected disabilities alone were not of sufficient severity to produce unemployability prior to November 4, 2009.  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993); Beaty v. Brown, 6 Vet. App. 532, 534 (1994).

The Board points out that, although the Veteran's representative contends that a TDIU could be assigned as early as the 2004 effective date based on a February 2005 claim, that claim is not on appeal because the Veteran did not appeal the earlier decisions and no new and material evidence was received.  As such, the August 2, 2007 claim is the one on appeal.  Moreover, as detailed above, the Board has determined that it was not until November 4, 2009, that it was factually ascertainable that the criteria for a TDIU were met.  As such, the preponderance of the evidence is against an even earlier finding of a TDIU and the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014).

Accordingly, a TDIU is warranted from November 4, 2009, but no earlier.

SMC

The Veteran seeks an effective date earlier than May 16, 2014, for the grant of SMC based on the need for aid and attendance.  In March 2015, he, his wife, and his caregiver testified that he has needed regular aid and attendance since 2000, which the Veteran's wife provided until December 6, 2013, when the Veteran began receiving home care service because his wife was no longer healthy enough to provide such service.

A claim for SMC is, in effect, a claim of entitlement to an increased rating for a disorder for which service connection has already been established.  

Generally, the effective date of a rating and award of compensation for an increased rating is the later of the date of receipt of the claim or the date entitlement arose.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400(o)(1) (2014).  A claim is "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p) (2014).  An informal claim is a "communication or action indicating intent to apply for one or more benefits."  38 C.F.R. § 3.155(a) (2014).  VA must look to all communications from a claimant that may be interpreted as applications or claims-formal and informal-for benefits and is required to identify and act on informal claims for benefits.  Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).

An exception to the general rule applies where evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of the claim for increased compensation.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); Harper v. Brown, 10 Vet. App. 125, 126 (1997).  See also Gaston v. Shinseki, 605 F.3d 979, 982 (Fed. Cir. 2010).  The question of when an increase in disability is factually ascertainable is based on the evidence in the Veteran's claims file.  Quarles v. Derwinski, 3 Vet. App. 129, 135 (1992).  This is the same for SMC based on aid and attendance.  See 38 C.F.R. § 3.401(a) (2014).  In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2 (2014).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present.  38 C.F.R. § 4.2.

SMC is payable if, as the result of service-connected disability, the Veteran is so helpless as to be in need of regular aid and attendance of another person.  38 U.S.C.A. § 1114(l) (West 2014); 38 C.F.R. § 3.350(b) (2014).  Under 38 C.F.R. § 3.352(a), the following factors will be accorded consideration in determining whether a veteran is in need of regular aid and attendance of another person: (1) the inability of the veteran to dress or undress himself, or to keep himself ordinarily clean and presentable; (2) frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without such aid; (3) inability of the veteran to feed himself because of the loss of coordination of upper extremities or because of extreme weakness; and (4) inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the veteran from the hazards or dangers incident to his daily environment.

It is not required that all the disabling conditions enumerated in 38 C.F.R. § 3.352(a) be found to exist before a favorable rating may be made.  The particular personal functions which the veteran is unable to perform should be considered in connection with his condition as a whole.  It is only necessary that the evidence establish that the veteran is so helpless as to need regular aid and attendance, not that there is a constant need.  See 38 C.F.R. § 3.352(a); see also Turco v. Brown, 9 Vet. App. 222, 224 (1996) (holding that at least one factor listed in section 3.352(a) must be present for a grant of SMC based on need for aid and attendance).

Determining the proper effective date for SMC based on the need for aid and attendance requires identifying (i) the date of the receipt of the claim for SMC and (ii) the date when an increase in disability was "ascertainable."  See Hazan v. Gober, 10 Vet. App. 511, 521 (1992).

38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are applicable only where an increase in disability precedes a claim for an increased disability rating; otherwise the general rule of 38 C.F.R. § 3.400(o)(1) applies.  See Harper, 10 Vet. App. at 125.  Thus, three possible dates may be assigned depending on the facts of the case: if an increase in disability occurs after the claim is filed, the proper effective date is the date that the increase is shown to have occurred (date entitlement arose); if an increase in disability precedes the claim by a year or less, the proper effective date is the date that the increase is shown to have occurred (factually ascertainable); and if an increase in disability precedes the claim by more than a year, the proper effective date is the date that the claim is received (date of claim).  Id. at 126.

The Veteran filed a claim for SMC based on the need for aid and assistance that was received by the RO on August 2, 2007.  Prior to that time, there is no other communication received by VA that can be considered a claim for SMC.  See 38 C.F.R. § 3.1(p).  Accordingly, the exception to the general rule allows assignment of an effective date on or after August 2, 2006, if the evidence demonstrates that a factually ascertainable increase in disability occurred.  See 38 C.F.R. § 3.400(o)(2).  Thus, the proper effective date for the grant of SMC based on aid and attendance is the earliest date on or after August 2, 2006, that the evidence shows that the Veteran was so helpless as to be in need of regular aid and attendance of another person.  See id.; 38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).

On July 30, 2007, Dr. Fong specifically addressed the Veteran's need for aid and attendance.  He opined that the Veteran's service-connected disabilities made it difficult for him to perform activities of daily living independently.  However, Dr. Fong reported that the Veteran was able to live at home and leave home without assistance; that he was not blind or confined to a bed or wheelchair; that he was able to handle his finances; that he was able to protect self from hazards of his environment; and that he could walk, use the restroom, move in and out of bed, rub his skin, dress himself, reposition in bed, bathe, feed, and groom.

From July 30, 2007, to December 5, 2013, the majority of medical evidence discusses only the Veteran's numerous symptoms without identifying the need of regular aid and attendance.

As discussed above, November 4, 2009, marked the point when the combined effect of the Veteran's service-connected disabilities had increased to produce unemployability.  Hypertension, diabetes mellitus, and peripheral vascular disease limited the Veteran's mobility to the point that he could not take more than a few steps, and thus, could no longer reach the upstairs bathroom to bathe himself or leave home alone.  See Statement from son-in-law (Oct. 2010); see also VA treatment record (Dec. 6, 2013) (showing that the Veteran had not been upstairs in his house in the past three years).  His disabilities also manifested symptoms of drowsiness, lack of stamina, weakness, and fatigue.  

In October 2010, the Veteran's daughter and son-in-law reported that he had difficulty walking and was not able to drive or perform physical work or chores.

In July 2011 and November 2011, Dr. Fong reiterated his opinion that the Veteran was unable to work.

On December 6, 2013, a social worker referred the Veteran for home care service.  The social worker opined that the Veteran had difficulty walking and bathing and that his wife had to assist him with all activities of daily living, including meal preparation, housekeeping, and transportation.  In May 2014, a VA examiner agreed that the Veteran's service-connected disabilities require the aid and assistance of another person to perform his activities of daily living.

As discussed above, the Board finds that prior to November 4, 2009, the evidence shows that the combined effect of the Veteran's disabilities was not sufficient to produce unemployability.  On July 30, 2007, Dr. Fong specifically evaluated the Veteran's need for aid and attendance and concluded that the Veteran was able to live at home and leave home without assistance; that he was not blind or confined to a bed or wheelchair; that he was able to handle his finances; that he was able to protect self from hazards of his environment; and that he could walk, use the restroom, move in and out of bed, rub his skin, dress himself, reposition in bed, bathe, feed, and groom.  The Board acknowledges that the Veteran had difficulty with his activities of daily living, but notes that SMC for aid and attendance is warranted where the Veteran's service-connected disabilities require the aid and assistance of another person to perform his activities of daily living.  It was not until December 6, 2013, that healthcare providers reported that the Veteran's disabilities required aid and assistance for nearly all activities of daily living.  However, resolving reasonable doubt in the Veteran's favor, the Board finds that an increase in the combined effect of the Veteran's disabilities that required regular aid and attendance was factually ascertainable on November 4, 2009.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Although the Veteran contends that an even earlier date should be warranted for aid and attendance, the Board finds the medical evaluations, particularly by Dr. Fong, to be more probative as to the question of when aid and attendance was warranted.  Therefore, because the increase in disability occurred after the claim was filed, the proper effective date is the date it was factually ascertainable that combined effect of the Veteran's disabilities required regular aid and attendance, that is, November 4, 2009.  See 38 U.S.C.A. § 1114(l); 38 C.F.R. §§ 3.400(o)(2), 3.401(a), 3.350(b); Harper, 10 Vet. App. at 126.  The preponderance of the evidence is against an even earlier date and the Board has already applied the benefit-of-the-doubt doctrine.








	(CONTINUED ON NEXT PAGE)



ORDER

A TDIU is granted effective November 4, 2009, but no earlier, subject to laws and regulations governing the payment of monetary benefits.

SMC based on aid and attendance is granted effective November 4, 2009, but no earlier, subject to laws and regulations governing the payment of monetary benefits.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


